


109 HR 5623 IH: To amend the Federal Election Campaign Act of 1971 to

U.S. House of Representatives
2006-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5623
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2006
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  prohibit the conversion of leadership PAC funds to personal
		  use.
	
	
		1.Prohibiting Conversion of
			 Leadership PAC Funds to Personal Use
			(a)ProhibitionSection 313(b)(2) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 439(b)(2)) is amended by inserting after
			 subsection (a) the following: or funds of a leadership
			 PAC described in paragraph (3).
			(b)Leadership PAC
			 DefinedSection 313(b) of such Act (2 U.S.C. 439a(b)) is amended
			 by adding at the end the following new paragraph:
				
					(3)Leadership PAC
				definedIn this subsection, the term leadership PAC
				means a political committee which is directly or indirectly established,
				maintained, or controlled by a candidate for election for Federal office or an
				individual holding Federal office but is not an authorized committee of the
				candidate or individual, except that such term does not include any political
				committee of a political
				party.
					.
			2.Effective
			 DateThe amendments made by
			 this Act shall apply with respect to elections occurring after December
			 2006.
		
